Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
Response to Amendment
The amendment received 05/04/2022 has been entered in full. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Comment

	As discussed in the interview the Examiner suggested amending the application with similar amendments as presented in the corresponding European Application EP3500921 which cited WO 2014/144173 as prior art (note the Examiner is using the US corresponding application of the WIPO in the rejection below US2014/0279246). The Examiner suggests amending the application in a similar manner to the European amendment (see the amendment filed 09/16/2020 in Europe, copied below for the Applicant’s convenience) which would place the application in condition for allowance. Specifically the Examiner recommends the parts that are included in the box to be amended into the application. 

    PNG
    media_image1.png
    664
    689
    media_image1.png
    Greyscale

 	This is mainly equivalent to incorporating claim 28 of the current claims into claim 21 as well as the information in the box which discloses the coarse and fine grain characteristics of the nodes. Note also that the right column shows where this is supported in the Applicant’s specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27, and 29-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. US 2014/0279246 (hereinafter “Chen”).
A system comprising (101 of figure 1)

    PNG
    media_image2.png
    546
    792
    media_image2.png
    Greyscale


: hardware processing circuitry (105 of figure 1); a hardware memory storing instructions that when executed by the hardware processing circuitry configure the hardware processing circuitry to perform operations (103 of figure 1) comprising: receiving, from a client device, an image that depicts an object used for searching an item in a publication system, the publication system including the item and an item characteristic associated with the item, and the item characteristic indicating a feature of the item (see paragraph 0048 an image is input [such as a shoe] and this is used to find related products that are for sale based on the characteristics of the captured object, see paragraph 0050, see also 218 of figure 2, product memory)

    PNG
    media_image3.png
    300
    323
    media_image3.png
    Greyscale






    PNG
    media_image4.png
    485
    628
    media_image4.png
    Greyscale


; predicting, based on an image signature of at least a portion of the image depicting the object, a first item characteristic as a feature of the object (see paragraph 0031)

    PNG
    media_image5.png
    377
    322
    media_image5.png
    Greyscale

; causing display of a first user interface including the received image and a selectable first user interface element, the selectable first user interface element including the first item characteristic, the selectable first user interface element which when selected indicates a confirmation that the first item characteristic matches a characteristic of the object depicted in the image (see paragraph 0032 the generated interface shows the identified attributes [e.g. element 304] and accepts user input in the form of selection of particular attributes of interest for the user, see figure 4, see also paragraph 0063)

    PNG
    media_image6.png
    147
    323
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    764
    513
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    395
    334
    media_image8.png
    Greyscale


; causing display of a selectable second user interface element including a second item characteristic based on receiving the confirmation that the first item characteristic matches the characteristic of the object depicted in the image (see paragraphs 0065-0067 and figure 10, the user selects items from the first group of items and based on the items chosen [items the user is confirming they are interested in] second attributes may be determined to further limit the items displayed, by using such a matching scheme the user’s interest in the attribute may be reinforced, confirmed. Further note that the process can keep repeating to limit further the items displayed to the user as disclosed in paragraph 0067)

    PNG
    media_image9.png
    108
    326
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    279
    319
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    135
    321
    media_image11.png
    Greyscale


 ; and, causing display of a second user interface, the second user interface including an item listing, the item listing including the item associated with the first item characteristic and the second item characteristic (see above paragraphs 0065-0067 which allow the user to further refine the search based on selected features and choose from the available products).
 Regarding claim 22, Chen discloses wherein the operations further comprise: determining, based on one or more features of at least the portion of the received image that depicts the object, the image signature (see paragraph 0063 above).
Regarding claim 23, Chen discloses wherein the image signature includes one or more symbols that uniquely identify at least the portion of the received image (see paragraph 0050, product logo of the shoes, etc.)

    PNG
    media_image12.png
    227
    322
    media_image12.png
    Greyscale


.  
Regarding claim 24, Chen discloses the image signature includes one or more features of at least the portion of the received image, wherein the one or more features correspond to a brightness, a contrast, and a color of at least the portion of the received image (see paragraph 0063 above, the attribute may be a color, texture, pattern, etc.).  
Regarding claim 25,  the system causes the first user interface and the second user interface to be displayed at the client device (see figure 4 above).  
Regarding claim 26, Chen discloses receiving the confirmation that the first
Regarding claim 27, Chen discloses in response to a selection of a first object of the item listing, causing display of additional information for the selected first object (see paragraphs 0065-0067 above).
Claims 29-35 are similarly analyzed to claims 21-27.
Claim 37 is similarly analyzed to claim 21. 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Sharon et al. US. 2016/0283564 (hereinafter “Sharon”, cited in the previous office action. 
Regarding claim 28, Chen does not explicitly disclose wherein the first item characteristic is based on a knowledge graph, wherein the knowledge graph includes nodes that represent item characteristics. 
Sharon discloses a similar device to Chen that allows users to input images and identify attributes of the image to search for target items available for purchase (see paragraph 0039).

    PNG
    media_image13.png
    777
    529
    media_image13.png
    Greyscale



Specifically Sharon discloses wherein the determining the item characteristic is based on a knowledge graph, wherein the knowledge graph includes nodes that represent item characteristics (see paragraphs 0074-0075 the connectivity graph is interpreted by the Examiner as the knowledge graph)

    PNG
    media_image14.png
    210
    445
    media_image14.png
    Greyscale

Chen and Sharon are analogous art because they are from the same field of endeavor of target item searching based on an input image. 
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Chen and Sharon to use a connectivity graph to map the similarities between items. The motivation is that it would allow for using the graph approach to determine similarities. 
Claim 36 is similarly analyzed to claim 28.

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669